—Petitioner Committee on Professional Standards moves to confirm the report of the Referee which sustained two charges of professional misconduct against respondent. Respondent, an attorney admitted to the practice of law by this court in 1954 and who maintained an office in the Village of Cooperstown in Otsego County, is charged with neglect of an estate and failure to cooperate with the Committee in its investigation. Respondent is currently subject to a one-year suspension, effective August 12, 1985, which was imposed by this court for similar misconduct (Matter of Casey, 111 AD2d 979).
We find the charges of professional misconduct against respondent supported by a fair preponderance of the evidence (see, Matter of Capoccia, 59 NY2d 549) and therefore grant the Committee’s motion to confirm the Referee’s report sustaining the charges of neglect and failure to cooperate with the Committee’s investigation.
We further find that respondent’s professional misconduct warrants an extension of his current suspension for an additional three months (see, e.g., Matter of Ozzi, 110 AD2d 77). First, his neglect of the estate was lengthy and inexcusable. Respondent’s neglect delayed distribution of a relatively simple estate for over 13 years. The estate, for which the decedent had apparently executed a will, consisted of little more than the decedent’s personal effects, a small bank account, and a deposit with a Veteran’s Administration Hospital. Second, respondent’s neglect resulted in harm to the potential distributees or beneficiaries by delaying for an inordinate period of time receipt of their respective shares of the estate. Respondent’s neglect also exposed the estate to the risk of loss by allowing estate moneys to be placed in a nonestate account and almost caused decedent’s bank account to be designated abandoned. Third, we take note of the fact that respondent has a long history of neglect and failure to cooperate with the Committee (see, e.g., Matter of Casey, 111 AD2d 979, supra).
Motion to confirm Referee’s report granted; respondent suspended for an additional period of three months, effective August 12, 1986, and until further order of this court. Mahoney, P.J., Kane, Casey, Weiss and Levine, JJ., concur.